DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/07/2022 has been entered.
 
Status of Claims
Claims 1 and 3-20 are pending in the application with claims 17-20 withdrawn. Claims 1 and 3-16 are examined herein.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Objections to the Drawings
The drawings were received on 09/09/2022. These drawings have been entered, but are unacceptable for the reasons indicated below. 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. Applicant has submitted replacement drawings for Figures 2-3 and 5, however Examiner cannot find any differences between the originally filed drawings for Figures 2-3 and 5 and these drawing Figures submitted on 09/09/2022.

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). However, all of the drawings submitted on 09/09/2022 lack an appropriate label in the top margin.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, p. 4, l. 2: “configured discharge” should recite “configured to discharge” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the cooling flow path includes “a heat exchanger” (singular). However, claim 1 further recites the heat exchanger (singular) comprises a first heat exchanger and a second heat exchanger, i.e., multiple heat exchangers. It is unclear how a single heat exchanger can comprise multiple heat exchangers. For example, it is unclear if the claim is intended to recite the cooling flow path includes a plurality of heat exchangers (plural), including a first heat exchanger and a second heat exchanger, or if the claim is intended to mean something else. 

Claim 1 recites “a reference atmospheric pressure chamber … configured to be filled with air” and “wherein the passive cooling system is configured to change a water level of the reference atmospheric pressure chamber.” The claim is further indefinite because it is unclear how the reference atmospheric pressure chamber can be both filled with air, suggesting the chamber comprises only air, but also have a water level. For example, it is unclear if the claim is intended to recite: (1) the chamber is partially filled with air, while also containing water; (2) in a certain situation, such as during normal operation, the chamber is filled with air while in a different situation the chamber contains water; or (3) another configuration. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Interpretation
The broad term “space” is being interpreted as an “area”, and the area does not require physical boundaries. 

It would appear that any physical chamber is inherently structurally configured to (at at least one time) be filled with air.

Claim Rejections - 35 USC § 102
Claims 1, 3, and 5-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0042816 (“Yi”).

Regarding claim 1, Yi teaches (see Figs. 3, 6) a passive cooling system for a nuclear reactor (100). The passive cooling system comprising:
an energy release space (120) having a reactor vessel (112), the reactor vessel configured to accommodate a reactor core (111);
an energy absorbing space (130) configured to accommodate cooling water, the energy absorbing space being separated from the energy release space and to which a pressure in the energy release space is transferred ([0079]);
an energy transfer space (140) above the energy absorbing space, the energy transfer space configured to absorb and cool heat transferred from the reactor vessel, and discharge the absorbed heat to an outside of the passive cooling system through an outer wall thereof ([0080]);
a cooling space defined by a wall (the wall forming 130, 140) including the energy absorbing space and the energy transfer space in a divided manner (divided by the wall forming the bottom of 140);
a cooling path (the circulating path from the energy release space 120 to the cooling space; generally, 122) configured to transfer the heat in the reactor vessel to the energy transfer space therethrough ([0090]);
a pressure balance pipe (125) configured to transfer the pressure in the energy release space to the energy absorbing space therethrough ([0018]); and
a coolant spray pipe (134) configured to transfer the cooling water accommodated in the energy absorbing space pressurized by the pressure balance pipe to the energy transfer space ([0082]),
wherein the cooling flow path includes a heat exchanger (113, 121) ([0076]), the heat exchanger including,
a first heat exchanger (113) configured to absorb the heat in the reactor vessel ([0019], [0070]); and
a second heat exchanger (121) in a saturated vapor pressure cooling chamber (see below annotated Fig. 6) and configured to discharge the heat absorbed by the first heat exchanger ([0012]), 
wherein the energy transfer space includes,
the saturated vapor pressure cooling chamber connected to an inner side of an upper portion of the wall of the cooling space and configured to accommodate the cooling water therein, the saturated vapor pressure cooling chamber in which the second heat exchanger of the cooling flow path and a spray-side end (top end of 134) of the coolant spray pipe are located; and 
a reference atmospheric pressure chamber (see below annotated Fig. 6) adjacent to the saturated vapor pressure cooling chamber and configured to communicate with the saturated vapor cooling chamber, the reference atmospheric pressure chamber configured to be filled with air so as to achieve a pressure balance with a cooling water in the saturated vapor pressure cooling chamber ([0080], [0082]), and 
wherein the passive cooling system is configured to change a water level of the reference atmospheric pressure chamber according to a pressure in the saturated vapor pressure cooling chamber (see Figs. 4A-C, 6-8, [0053]),
wherein the passive cooling system is configured to spray the cooling water in the energy absorbing space onto the second heat exchanger through the spray-side end of the coolant spray pipe ([0082]), and
wherein the reference atmospheric pressure chamber is surrounded by the saturated vapor pressure cooling chamber, the energy absorbing space, and the energy release space so as not to be adjacent to the outside of the passive cooling system.


    PNG
    media_image1.png
    790
    767
    media_image1.png
    Greyscale

Yi, Fig. 6 (annotated)

Regarding claim 3, Yi teaches (see Fig. 6), wherein the cooling flow path further includes a steam discharge valve (127a) configured to selectively discharge water vapor in the cooling flow path into the energy release space in order to increase the pressure in the energy release space ([0036]).

Regarding claim 5, Yi teaches (see Fig. 6) the system further comprising:
an additional cooling flow path (the circulating path from the energy absorbing space 130, through the energy transfer space 140, via 134, to the outside, via 132, 133, and 150) in the energy transfer space and configured to discharge the heat in the energy transfer path to an outside of the cooling space ([0083]),
wherein the passive cooling system is configured to vaporize the cooling water sprayed from the coolant spray pipe toward the second heat exchanger while absorbing the heat of the second heat exchanger, and transfer the heat by a two-phase heat transfer mechanism in which the vaporized cooling water is cooled and condensed in the additional cooling flow path ([0013], [0080], [0082]).

Regarding claim 6, Yi teaches (see Fig. 6), wherein the additional cooling flow path includes a third heat exchanger (131) in the saturated vapor pressure cooling chamber and configured to absorb the heat in the saturated vapor pressure cooling chamber heated by the cooling flow path ([0082]).

Regarding claim 7, Yi teaches (see Fig. 6), wherein the additional cooling flow path further includes a fourth heat exchanger (151) in the energy absorbing space and configured to absorb the heat in the energy absorbing space ([0022]). 

Regarding claim 8, Yi teaches (see Fig. 6) wherein in the additional cooling flow path, the fourth heat exchanger is at a lower level than the third heat exchanger. 

Regarding claim 9, Yi teaches (see Fig. 6) the system further comprising:
a coolant injection pipe (135) configured to introduce the cooling water in the reference atmospheric pressure chamber into the energy release space ([0077], [0085]); and
an injection pipe opening or closing valve (135a) configured to open the coolant injection pipe ([0085]).

Regarding claim 10, Yi teaches (see Fig. 6), wherein the cooling space is located adjacent to sea water or river water ([0093], [0111]).

Claim Rejections - 35 USC § 103
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claim 1 above, further in view of KR Publication No. 2018-0070335 (“Song”) (citations refer to attached machine translation).

Regarding claim 4, Yi teaches (see Fig. 6) wherein the energy transfer space includes a reference atmospheric pressure wall (141), which separates the saturated vapor pressure cooling chamber from the reference atmospheric pressure chamber, and is configured to allow the saturated vapor pressure cooling chamber to communicate with the reference atmospheric pressure chamber. However, Yi does not appear to teach the two chambers communicate at a bottom or a lower side of the reference atmospheric pressure separation wall. 

Song discloses (see Fig. 8A) a cooling space (710) for a nuclear reactor, the cooling space including a first chamber (710a) connected to an inner side of an upper portion of a wall 18 of the cooling space and configured to accommodate cooling water and a heat exchanger (21) therein, a second chamber (710b) adjacent to the first chamber and configured to communicate with the first chamber, the second chamber configured to accommodate air and cooling water, and a separation wall (712) which separates the first chamber from the second chamber and is configured to allow the first chamber to communicate with the second chamber at a bottom or a lower side (713) of the separation wall ([0153]). Song further disclose this allows for flow of the cooling water between the first and second chambers based on a water head differential or pressure difference between the two chambers ([0156], [0160]). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the system of Yi to allow the saturated vapor pressure cooling chamber to communicate with the reference atmospheric pressure chamber at a bottom side of the reference atmospheric pressure separation wall, as disclosed by Song, for the benefits thereof. Thus, modification of Yi’s system to permit flow of cooling water based on a water head differential, as suggested by Song, would have been obvious to a POSA. 

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claim 1 above, further in view of KR Publication No. 2017-0000601 (“Kim”) (citations refer to previously provided machine translation).

Regarding claim 11, Yi does not appear to teach the recited outer wall cooling module. 

Kim discloses (see Fig. 3) a passive cooling system for a nuclear reactor (Title) comprising an energy release space (201) within which is a reactor vessel (202), the system further comprising a cooling module (230) configured to cause water or air to cool an upper portion of a wall of the energy release space under a pressure of water vapor in the energy release space ([0040]). Kim discloses the cooling module suppresses a pressure increase in the energy release space in the event of an accident ([0040]-[0041]). 

It would have been obvious to a POSA to include the cooling module of Kim in the system of Yi for the benefits thereof. Thus, modification of Yi’s system to further release pressure in the energy release space, as suggested by Kim, would have been obvious to a POSA. 

Claims 12-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kim as applied to claim 11 above, further in view of US Patent No. 5,215,708 (“Fennern”).
Regarding claim 12, Kim further discloses (see Fig. 3), wherein the outer wall cooling module (with which Yi was modified to include) includes a cooling fan (232) and further discloses the outer wall cooling module generates power under the pressure of the water vapor in the energy release space ([0040]). However, Kim does not disclose the remaining features of the cooling module recited in claim 12.

Fennern discloses (see Figs. 1, 6) a passive cooling system for a nuclear reactor (10) comprising a cooling module (generally Fig. 6) comprising a pressure inlet pipe (72) into which water vapor is introduced, a turbine (86) configured to generate power under the pressure of the water vapor discharge from the pressure inlet pipe, a cooling fan (84) above the reactor and configured to rotate to cause the water or the air to flow upward by a rotational force of the turbine (11:9-33). Fennern discloses the cooling module allows for passive operation without the need for an external power supply (11:9-33). 

It would have been obvious to a POSA to further modify the cooling module of Yi in view of Fennern’s teachings for the benefits thereof. Thus, further modification of Yi’s system to directly utilize the pressure from the energy release space to passively release the pressure of the energy release space in the event of a power loss, as suggested by Fennern, would have been obvious to a POSA. Such a modification would yield the predictable results of discharging cooled steam from the energy release space.

Fennern further discloses (see Fig. 3) a pressure release valve (58) configured to selectively open a flow through a pipe (50) (8:40-43). Fennern discloses the valve allows for selectively blocking and blocking flow through the pipe and can be used to block flow during normal conditions, and unblock flow during accidents (8:9-23, 8:40-49).

It would have been obvious to a POSA to further modify Yi’s system to include Fennern’s valve on the pressure inlet pipe. Thus, further modification of Yi’s system to include a pressure release valve to selectively block and unblock the flow through the pressure inlet pipe, as suggested by Fennern, to enhance flow control, would have been obvious to a POSA. 

Regarding claim 13, Yi teaches (see Fig. 6) that the system comprises a cooling fin (113) on the outer wall of the cooling space. 

Claims 14 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claim 1 above, further in view of US Publication No. 2015/0131769 (“Larrion”).

Regarding claim 14, Yi does not appear to teach the recited cooling water supply pipe.

Larrion discloses (see Figs. 2-3) a cooling system for a nuclear reactor (Abstract) comprising a main cooling chamber (80, 81) for storing coolant ([0080]), a secondary cooling chamber (82), a coolant supply pipe (13) configured to guide the coolant in the main cooling chamber to a lower side of a reactor vessel (2) of an energy release space (6). Larrion also discloses a molten alloy body (3) [0085] on an end side of the coolant supply pipe, which is configured to shield the coolant supply pipe and open the coolant supply pipe, when the reactor vessel is overheated, by being melted by the heat transferred from the reactor vessel ([0082]). Larrion discloses that the coolant supply pipe allows for directly and automatically cooling the reactor vessel in an accident ([0082], [0085]). 

It would have been obvious to a POSA to include the enhanced safety provided by the coolant supply pipe and molten alloy body of Larrion in the system of Yi for the benefits thereof. Thus, modification of Yi’s system to provide automatic and direct cooling to different parts of the reactor, including the reactor vessel, as suggested by Larrion, would have been obvious to a POSA. 

Regarding claim 16, Larrion further discloses (see Fig. 3) that the system comprises a weighted body (33) on an outer end portion of the molten alloy body. The weighted body has a specific weight to separate the molten alloy body from the cooling water supply pipe ([0085]. Larrion’s weighted body has a physical structure and therefore has a weight. 

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Larrion as applied to claim 14 above, further in view of US Publication No. 2014/0334591 (“KimUS”).

Regarding claim 15, the modified Yi does not appear to disclose a fluid backflow-prevention pipe. 

Preventing unwanted backflow of a fluid is well-known in the art. KimUS discloses (see Fig. 1) a cooling water supply pipe (120, 130) including a fluid backflow-prevention pipe (130) having an inverted U shape curved upward from a point spaced apart from an end of the cooling water supply pipe ([0061]. KimUS’s prevention pipe is curved upward from a point spaced apart from an end of the cooling pipe). KimUS discloses the fluid backflow-prevention pipe prevents coolant from flowing in the reverse direction during normal operation ([0061]). 

It would have been obvious to a POSA to further modify Yi’s system to include a fluid backflow-prevention pipe, as disclosed by KimUS, for the safety benefits thereof. Thus, further modification of Yi’s system to prevent unwanted coolant flow during normal reactor operations, as suggested by KimUS, would have been obvious to a POSA.

	The fluid backflow-prevention pipe in the modified Yi system would have a U shape curved upward from a point spaced apart from an end of the cooling water supply pipe (KimUS, Fig. 4), with the molten alloy body being provided at an end of the cooling water supply pipe (Larrion, Figs. 2-3).

Objection to the Title
The Title is objected to because a method is not being claimed. The Title is further objected to because it includes the unclear phrase “infinite cooling”. Because of structure decay, it would appear that no cooling structure can ever provide infinite cooling. The following Title is suggested: “Passive Cooling Structure for a Nuclear Reactor”.

Response to Arguments
Applicant's arguments and amendments filed 09/09/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the specification overcome the objections to the Abstract. Applicant has also not overcome the objection to the Title. 

The amended drawings have been received, however they are not acceptable as formal drawings, as discussed above.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections, but have created new issues as discussed further above. 

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections above. 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646             
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646